DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The Non-Final Action dated on 10/29/2020 has been vacated in view of Kwa. This action is responsive to the claim amendment filed on 01/25/2021. Claims 1, 3-11, 13-19 and 21-23 are pending in this application. Claims 1 and 11 has been amended. Claims 2, 12 and 20 have been cancelled. Claims 21-23 have been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 11, 13 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwa (2016/0377305, previously cited and applied).
Regarding claim 1, Kwa discloses a method for controlling a heating, ventilation, and air conditioning (HVAC) system for a building, the method comprising: 
receiving, at a controller (16) of the HVAC system (28), user input indicating a fallback temperature sensor (18c) from a plurality of temperature sensors (the two temperature sensors 18c) in the building (see figure 1), wherein the plurality of 
determining, by the controller (16), that the plurality of spaces (room 1 and room 2) within the building are unoccupied (see step 106 of figure 2); 
determining, by the controller (16), a temperature sensed by the fallback temperature sensor (18) based on communication between the controller (16) and the fallback temperature sensor (18; see figure 1); and 
causing, by the controller, the HVAC system to turn on or off (turn off burner, compressor, fan and/or blower in step 158 of figure 2a) based on the temperature at the fallback temperature sensor (18; see step 104 of figure 2) in response to determining that the plurality of spaces (room 1 and room 2) within the building are unoccupied (see step 106 of figure 2),
at a time after determining that the plurality of spaces (room 1 and room 2) within the building are unoccupied (step 106 and “No” determination), determining, by the controller (16), that at least one space of the plurality of spaces (room 1 and room 2) within the building is occupied (step 106 and “Yes” determination; Step 106 of the control flow chart present a loop; at a time when the step 106 determined that the rooms of building is unoccupied “No”, the control step process to steps 130, 128 and back to 104; at a time after the determining the rooms are unoccupied steps 106, 130, 128 and 104, the step 106 determined that at least one room is occupied “Yes”; see figure 2); 
determining a temperature at a first temperature sensor (18) of the plurality of temperature sensors (18) based on communication between the controller (16) and the 
causing the HVAC system to turn on or off (step 117 of figure 2 and step 166 of figure 2B) based on the temperature at the first temperature sensor (18) in response to determining that the at least one space (room 1 and room 2) within the building is occupied (step 106 and “Yes” determination of figure 2).
Regarding claim 3, Kwa discloses prompting a user to select the fallback temperature sensor (18) from the plurality of temperature sensors (18; the user interface 202 prompting the user to perform the claimed function; see figure 1 and 4); and receiving the user input after prompting the user (see figures 1-2).
Regarding claim 9, Kwa discloses each temperature sensor (18) of the plurality of temperature sensors (18) comprises a combined temperature and occupancy sensor (18a and 18), wherein determining that the plurality of spaces (room 1 and room 2) within the building are unoccupied comprises determining no occupancy in the plurality of spaces is based on communication between the controller (16) and the plurality of temperature sensors (18; see figure 1).
Regarding claim 11, Kwa discloses a controller (300) for a heating, ventilation, and air conditioning (HVAC) system in a building (see figures 1 and 4), the controller comprising: 
a user interface (202) configured to receive user input indicating a fallback temperature sensor (the temperature 18 in room 1 or room 2) from a plurality of temperature sensors (18) in the building (see figure 1), wherein the plurality of 
processing circuitry (see figures 2 and 2a) configured to: 
determine that the plurality of spaces (room 1 and room 2) within the building are unoccupied (see step 106 of figure 2); 
determine a temperature sensed by the fallback temperature sensor (18) based on communication between the controller (16) and the fallback temperature sensor (18; see figures 1 and 4); and 
cause the HVAC system (28) to turn on or off (turn off burner, compressor, fan and/or blower in step 158 of figure 2a) based on the temperature at the fallback temperature sensor (18) in response to determining that the plurality of spaces (room 1 and room 2) within the building are unoccupied (see step 106 of figure 2);
at a time after determining that the plurality of spaces (room 1 and room 2) within the building are unoccupied (step 106 and “No” determination), determining, by the controller (16), that at least one space of the plurality of spaces (room 1 and room 2) within the building is occupied (step 106 and “Yes” determination; step 106 and “Yes” determination; Step 106 of the control flow chart present a loop; at a time when the step 106 determined that the rooms of building is unoccupied “No”, the control step process to steps 130, 128 and back to 104; at a time after the determining the rooms are unoccupied steps 106, 130, 128 and 104, the step 106 determined that at least one room is occupied “Yes”; see figure 2); 
determining a temperature at a first temperature sensor (18) of the plurality of temperature sensors (18) based on communication between the controller (16) and the 
causing the HVAC system to turn on or off (step 117 of figure 2 and step 166 of figure 2B) based on the temperature at the first temperature sensor (18) in response to determining that the at least one space (room 1 and room 2) within the building is occupied (step 106 and “Yes” determination of figure 2).
Regarding claim 13, Kwa discloses the user interface (202) is configured to prompt a user to choose the fallback temperature sensor (18c) from the plurality of temperature sensors (18), and wherein the user interface (202) is configured to receive the user input after prompting the user (see figure 1 and 4).
Regarding claim 21, Kwa discloses the fallback temperature sensor (the second temperature sensor 18) is different from the first temperature sensor (the first temperature sensor 18; see figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwa in view of Hanna et al. (2014/0365017, previously cited and applied).
Regarding claim 10, Kwa discloses receiving the user input indicating the fallback temperature sensor (18) comprises receiving the user input indicating two or more fallback temperature sensors (18c) from the plurality of temperature sensors (18), 
wherein determining the temperature at the fallback temperature sensor (18c) comprises determining temperatures at the two or more fallback temperature sensors (18c) based on communication between the controller (16) and the two or more fallback temperature sensors (18c; see figure 1), and 
wherein controlling the HVAC system (28) comprises controlling the HVAC system (28) based on a value of the temperatures at the two or more fallback temperature sensors (18c) in response to detecting no occupancy in the plurality of spaces (room1 and room 2; see step 106 of figure 1).
However, Kwa fails to disclose an average value of the temperatures at the two or more fallback temperature sensors.
Hanna teaches a methods and system for optimized HVAC operation comprises an average value (avg Tindoor) of the temperatures at the two or more fallback temperature sensors (102A and B; see figure 1 and table 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Kwa to incorporate the claimed average temperature as taught by Hanna in order to better modeling the control system based on average temperature. 
Regarding claim 19, Kwa discloses the user input indicates two or more fallback temperature sensors (18c) from the plurality of temperature sensors (18) based on the user input (input from user interface 202), 

wherein the processing circuitry is configured to control the HVAC system (28) by controlling the HVAC system (28) based on a value of the temperatures at the two or more fallback temperature sensors (18c) in response to detecting no occupancy in the plurality of spaces (room1 and room 2; see step 106 of figure 1).
However, Kwa fails to disclose an average value of the temperatures at the two or more fallback temperature sensors.
Hanna teaches a methods and system for optimized HVAC operation comprises an average value (avg Tindoor) of the temperatures at the two or more fallback temperature sensors (102A and B; see figure 1 and table 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Kwa to incorporate the claimed average temperature as taught by Hanna in order to better modeling the control system based on average temperature.

Allowable Subject Matter
Claims 4-8, 12, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-23 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or teach a controller for a HVAC system in a building as recited in claim 22-23; in particular, the limitation 
“a user interface configured to: prompt a user to choose a fallback temperature sensor from a plurality of temperature sensors by at least presenting an indication of a recommended fallback temperature sensor to the user” as recited in claims 22-23, respectively are not disclosed or taught in the prior art of record. 
The prior art of record does not anticipated or render obvious of the claimed user interface feature that prompt a user to choose a recommended fallback temperature sensor. Therefore, claims 22-23 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The Non-Final Action dated on 10/29/2020 has been vacated due to new art interpretation of Kwa.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763